ACCEPTED
                                                                                        12-15-00004-CV
                                                                            TWELFTH COURT OF APPEALS
                                                                                         TYLER, TEXAS
                                                                                  3/20/2015 12:42:54 PM
                                                                                           CATHY LUSK
                                                                                                 CLERK

                            Case No. 12-15-00004-CV

                                      IN THE                           FILED IN
                                                                12th COURT OF APPEALS
                                                                     TYLER, TEXAS
                      TWELFTH COURT OF APPEALS                  3/20/2015 12:42:54 PM
                                                                     CATHY S. LUSK
                                  TYLER, TEXAS                           Clerk


__________________________________________________________________

 RON SEALE, INDIVIDUALLY AND AS THE REPRESENTATIVE OF THE
               ESTATE OF CLARA LAVINIA SEALE,
                                    Appellant,

                                         v.

             HORACE TRUETT SEALE AND WIFE, NAN SEALE,
                                     Appellees.

__________________________________________________________________

    APPELLANT’S MOTION FOR EXTENSION OF TIME TO FILE
                 APPELLATE BRIEF (RULE 38.6(d))
__________________________________________________________________

TO THE HONORABLE COURT OF APPEALS:

      Comes now Appellant, Ron Seale, Individually and as the Representative of

the Estate of Clara Lavinia Seale, Deceased, and presents this his motion for

extension of time to file appellant’s brief and in support thereof would respectfully

show unto the Court as follows:

                                         I.

      That counsel for the Appellant is scheduled for an annual vacation from

March 19, 2015 to March 27, 2015, outside the state.
                                         1
                                          II.

        That Appellant’s counsel is set for jury trial from March 31, 2015 to April 3,

2015.

                                          III.

        That during the past thirty (30) days, counsel for the Appellant has had the

following scheduled:

              Federal Administrative Hearings         –     12

              Depositions                            -      6

              Mediations                             -      1

              Court Settings                         -      9

        As a result, counsel for the Appellant has been unable to prepare the

Appellant’s brief.

                                          IV.

        No previous extensions have been granted by the Court and none have been

requested.

                                          V.

        The extension of time requested will not prejudice or inconvenience

Appellees in any manner, nor will the time for submission of this case be extended

by granting an extension of time in which to file Appellant’s brief.




                                           2
                                       VI.

        Richard L. Ray, counsel for Appellant has attempted to conference with

John F. (Jack) Walker, III, Martin Walker, P.C., counsel for Appellees, on March

20, 2015, concerning the requested extension and was told by Mr. Walker’s staff

that he informed by email that he does not opposes this motion.

                            PRAYER FOR RELIEF

        Therefore, Appellant respectfully requests that the Court issue an order

extending the time for filing the Appellant’s brief in the above case to May 1,

2015.

                                      Respectfully submitted,

                                      RAY & THATCHER,
                                      ATTORNEYS AT LAW, PC

                                      /s/ Richard L. Ray
                                      RICHARD L. RAY
                                      State Bar No. 16606300
                                      VICTORIA RAY THATCHER
                                      State Bar No. 24054462
                                      300 South Trade Days Blvd.
                                      Canton, Texas 75103
                                      903-567-2051
                                      903-567-6998 (fax)
                                      rlray@rayandthatcher.com
                                      ATTORNEYS FOR APPELLANT




                                        3
                     CERTIFICATE OF CONFERENCE

      I, Richard L. Ray, do hereby certify that I attempted to conference with John

F. (Jack) Walker, III on March 20, 2015, for purposes of this Certificate of

Conference, and was told by Mr. Walker’s staff that he informed by email he is not

opposed to Appellant’s Motion for Extension of Time to File Brief (Rule 38.6(d)).


                                      /s/ Richard L. Ray
                                      RICHARD L. RAY




                                        4
                               CERTIFICATION


      I certify that a copy of this motion has been provided to all the following

counsel of record this the 20th day of March, 2015:

      John F. (Jack) Walker, III
      Martin Walker, P.C.
      The Arcadia Theater
      121 N. Spring Avenue
      Tyler, Texas 75702
      (903) 595-0796 – fax.


                                       /s/ Richard L. Ray
                                       RICHARD L. RAY




                                         5